Citation Nr: 0105450	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  97-03 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 80 percent for 
a seizure disorder for the time period from July 31, 1995, to 
December 31, 1997.

2.  Propriety of reduction from 80 percent to 20 percent for 
a seizure disorder from December 31, 1997, to September 1, 
2000.

3.  Propriety of reduction from 20 percent to 10 percent for 
a seizure disorder from September 1, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating determination 
of the Portland Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that in the October 1996 rating 
determination, the RO denied an evaluation in excess of 20 
percent for the veteran's service-connected seizure disorder.  
Thereafter, the veteran perfected his appeal.  

In November 1997, the Board remanded this matter for 
additional development.  Following the conduction of three 
examinations, including a period of VA hospitalization, the 
RO, in a January 2000 rating determination, increased the 
evaluation for seizure disorder from 20 to 80 percent, 
effective July 31, 1995, and reduced the evaluation to 20 
percent effective December 31, 1997.  

In a March 2000 letter, the RO informed the veteran that it 
was proposing to decrease his disability evaluation from 20 
to 10 percent.  In a June 2000 rating determination, the RO 
reduced the veteran's disability evaluation from 20 to 10 
percent effective September 1, 2000.  

In his September 2000 written argument, the veteran's service 
representative expressed disagreement with the reduction.  

The Board is of the opinion that as the veteran perfected his 
appeal as to the original increased rating denial, all rating 
determinations made during the course of this appeal are 
currently before it for review.  As such, the Board has 
listed both the increased evaluation and propriety of 
reduction issues as being properly before it.  



FINDINGS OF FACT

1.  The veteran has not had a major seizure since 1993.  

2.  The reduction in the evaluation for seizure disorder from 
80 to 20 percent effective December 31, 1997, was premised on 
examinations disclosing improvement.

3.  The reduction in evaluation for seizure disorder from 20 
percent to 10 percent effective September 1, 2000, was 
premised on  examinations disclosing improvement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 80 percent 
for a seizure disorder from July 31, 1995 to December 31, 
1997, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.124a, Diagnostic Codes 
8910, 8911 (2000).

2.  The January 2000 rating decision wherein the RO reduced 
the disability rating for a seizure disorder from 80 percent 
to 20 percent, effective December 31, 1997, was proper.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.344(c), 
4.124a, Diagnostic Codes 8910, 8911 (2000).

3.  The June 2000 rating decision wherein the RO reduced the 
disability rating for seizure disorder from 20 percent to 10 
percent, effective September 1, 2000, was proper.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.344(c), 
4.124a, Diagnostic Codes 8910, 8911 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters and Criteria

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also, in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board also notes 
that this matter was previously remanded by the Board in 
November 1997 for additional development and that the 
requested development has been completed.  The Board further 
observes that the veteran has been afforded four VA 
examinations during the course of this appeal, including a 
period of hospitalization for observation.  The Board 
concludes that all relevant data have been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.

The rating criteria for seizure disorders, set forth under 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy), are as follows: a 100 percent evaluation is 
warranted for 12 major seizures during the preceding year; an 
80 percent evaluation is warranted for 4 major seizures, or 
more than 10 minor seizures weekly, during the preceding 
year; a 60 percent evaluation is warranted for 3 major 
seizures, or 9 to 10 minor seizures weekly, during the 
preceding year; a 40 percent evaluation is warranted for 1 
major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year; a 20 percent evaluation is warranted for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months; and a 10 percent 
evaluation is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a.

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  The frequency 
and nature of seizures may be established by competent, 
consistent lay testimony emphasizing convulsive and immediate 
postconvulsive symptomatology.  Evidence of the foregoing 
must be presented in order to warrant a change in an 
evaluation for a seizure disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

Factual Background

A review of the record discloses that in a May 1987 rating 
determination, the RO granted service connection for a 
seizure disorder and assigned a 40 percent disability 
evaluation.  Following a February 1988 VA examination, the 
RO, in a March 1988 rating determination, decreased the 
evaluation from 40 to 20 percent.  Following an August 1994 
VA examination, wherein the veteran was diagnosed as having a 
seizure disorder with occasional major motor attacks and many 
essentially uncontrolled minor attacks, the RO, in an October 
1994 rating determination, continued the 20 percent 
disability evaluation for the seizure disorder.  

In August 1996 the veteran requested an increased evaluation 
for his seizure disorder.  In support of his claim he 
submitted several lay statements.  In an August 1996 
statement, the veteran's sister indicated that she had seen 
her brother have many seizures throughout the years.  She 
noted that she had witnessed anywhere from 8 to 12 seizures 
in one day.  She further indicated that on July 17th she 
witnessed her brother have 17 seizures.  She also stated that 
the next day her brother had 8 seizures.  She further noted 
that on other days he was fine.  

In an August 1996 statement AM indicated that on bad days, 
the veteran would have an average of 10 seizures and that 
this could vary anywhere between 3 and 15 seizures.  She 
noted that this was an ongoing problem and reported that he 
averaged at least 12 to 20 minor seizures per week.  

In September 1996 the veteran was afforded a VA neurological 
examination.  He reported having clonic tonic seizures and 
frequent morning myoclonic seizures.  He indicated that his 
last major seizure had occurred in 1993, but that there were 
as many as 4 or 5 days per week where his mornings were 
punctuated by myoclonic jerks.  The examiner noted that the 
veteran did not have a valid driver's license.  He further 
indicated that he was attending community college for office 
training, but that he was unable to do electronics because of 
his uncontrolled jerking.  

Following a physical examination, which was essentially 
normal, the examiner diagnosed the veteran as having 
myoclonic epilepsy with poor control.  The examiner indicated 
that the veteran should not work in high places or around 
machinery or in any situation where loss of consciousness 
would endanger himself or others.  He found that the veteran 
was employable, but with restrictions.  He doubted very 
seriously whether the veteran was on therapeutic Depakote 
levels, which he felt should be pursued.  He also noted that 
to obtain a valid Oregon driver's license, the veteran had to 
be seizure-free for six months.  

In October 1996 the RO denied an evaluation in excess of 20 
percent for the seizure disorder.  In his November 1996 
notice of disagreement, the veteran indicated that he should 
be rated at least 80 percent because he experienced at least 
10 minor seizures per week.  In his December 1996 substantive 
appeal, the veteran again requested at least an 80 percent 
evaluation.  He noted that the medicine did a good job of 
controlling the grand mal seizures, but it was not effective 
with the minor seizures.  

In November 1997 the Board remanded this matter for 
additional development, to include performing an additional 
VA neurological examination.  

Outpatient treatment records received in conjunction with the 
Board remand demonstrate that at the time of an April 1997 
visit, the veteran was noted to be having 5 to 10 minor 
seizures per day when he was tired, and no seizures when he 
was rested.  In June 1997 the veteran was noted to be 
tolerating Depakote.  He indicated that he had had no grand 
mal seizures.  He further reported that he did not drive and 
that he had no driver's license.  At the time of a December 
1997 visit, he reported having petit mal seizures on a fairly 
regular basis.  He noted that he would have 8 to 10 myoclonic 
jerks per day if he slept less than eight hours.  

Later that month the veteran was afforded a VA fee-basis 
examination.  He reported that the clonic-tonic seizures had 
been controlled by Depakote, but that the morning jerking 
episodes had continued.  The myoclonic seizures interfered 
with his ability to do fine motor jobs.  He did not drive.  

The jerking usually abated around 2 or 3 o'clock in the 
afternoon.  Following physical examination, which was 
essentially normal, the examiner diagnosed generalized 
clonic-tonic epilepsy with morning myoclonic jerks.  The 
examiner noted that the veteran did not seem to have 
intellectual deterioration or the features of Lennox-Gasteau 
syndrome.  

In March 1998 the veteran was afforded an additional VA 
examination.  The examiner noted that he had had several 
clonic-tonic seizures over the years, but that the main 
disabling feature had been morning myoclonic jerks.  These 
were precipitated by stress and sleep deprivation.  The 
examiner noted that were many episodes on the days which 
these occurred and that they continued for several hours.  He 
indicated that he had these at least two mornings per week.  

The veteran reported that these jerks had not been responsive 
to either Dilantin or Depakote, and that they had only been 
largely controlled for the past two months when Klonopin was 
added to the regimen.  The examiner noted that he was 
attending community college for office training, and that he 
was being driven to his courses by friends and relatives.  
Following an examination which was essentially normal, the 
examiner diagnosed the veteran as having generalized clonic-
tonic epilepsy, with myoclonus.  

The examiner noted that the usual limitations on 
employability existed and that the veteran should not be 
working in high places or around moving machinery, where loss 
of consciousness or control would render him a danger to 
himself or others.  The examiner indicated that driving was 
restricted, according to state laws, and permitted only when 
control had been present for a varying period, depending on 
the state.  

In a July 1998 letter, the examiner who performed the March 
1998 examination, indicated that he had received a request to 
hospitalize the veteran for observation and evaluation.  

The examiner noted that the veteran's clonic-tonic seizure, 
now controlled, was well documented.  He further indicated 
that the veteran's minor seizures had now disappeared with 
Klonopin treatment.  The examiner stated that he had no 
desire or intention to hospitalize a patient who was working 
and driving with stable epilepsy just to withdraw him from 
his medications to confirm the diagnosis.  

In January 1999 the veteran was afforded an additional VA 
examination.  He reported that he had occasional myoclonic 
jerks, 2 to 3 times per month, after being put on Depakote, 
and that since being put on Clonazepam, in December 1997, he 
had had no further myoclonic jerks.  He indicated that he had 
had no side effects related to his antiepileptic drug 
therapy.  He further noted that he was working full-time as 
the manager of a Taco Bell.  Following a physical examination 
which revealed essentially normal findings, the examiner 
diagnosed epilepsy syndrome, probable juvenile myoclonic 
epilepsy, with myoclonic seizures and a history of 
generalized tonic-clonic seizures.  

The examiner noted that the veteran had done well on low-dose 
Depakote, and was now doing perfectly well on low-dose 
Clonazepam in association with low-dose Depakote.  The 
examiner indicated that he had not had any GTC seizures since 
1990, and stated that it was unwise to increase his 
antiepileptic drug therapy in an attempt to protect him from 
these seizures.  

The examiner further stated that the prognosis of juvenile 
myoclonic epilepsy was well known, and that the condition 
would not spontaneously remit.  He noted that removal of 
medications would certainly lead to a reoccurrence of the 
seizures.  The examiner did not believe hospitalization was 
necessary for observation, and that  removing him from 
medication to gain further evidence of the diagnosis would be 
at the very least inconvenient if not dangerous.  

In March 1999, the veteran requested that he be hospitalized 
for observation pursuant to the Board remand.  

In August 1999, the veteran was hospitalized for observation 
of his seizures.  At the time of admission, he reported that 
he had not had a GTC since 1990.  He further noted that 
myoclonic jerks were rare while on Depakote, and stated that 
they had been absent since the addition of Clonazepam in 
December 1997.  He reported that he currently held a valid 
Oregon driver's license, and that he was working as an art 
gallery director.  Physical examination revealed essentially 
normal findings.  

The veteran underwent CCTV-EEG monitoring for three days.  
During the three days of monitoring, there were no clinical 
events.  The examiner indicated that the EEG findings, taken 
together with the veteran's clinical information strongly 
supported the diagnosis of juvenile myoclonic epilepsy.   

In a September 1999 statement, the veteran indicated that he 
should be in receipt of a higher disability evaluation at 
least until the time that Klonopin brought his seizures under 
control.  

In January 2000, the RO increased the evaluation for seizure 
disorder from 20 to 80 percent, effective July 31, 1995.  The 
RO then decreased the evaluation from 80 to 20 percent, 
effective December 31, 1997.  

In a March 2000 letter the RO informed the veteran that it 
was proposing to decrease his disability evaluation from 20 
to 10 percent.  In June 2000 the RO reduced the veteran's 
disability evaluation from 20 to 10 percent, effective 
September 1, 2000.  In his September 2000 written argument, 
the veteran's representative expressed disagreement with the 
reduction.  

Analysis

Evaluation in Excess of 80 Percent from July 31, 1995 to 
December 31, 1997

As previously noted, an 80 percent evaluation is warranted 
for 4 major seizures, or more than 10 minor seizures weekly, 
during the preceding year.  A 100 percent evaluation is 
warranted for 12 major seizures during the preceding year.  

The evidence of record demonstrates that the veteran has not 
had a major seizure since at least 1993.  While numerous 
minor seizures, up to 15 times per day, were noted during 
this time period, there were no reports or findings of a 
major seizure.

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the impairment of average earning capacity 
due exclusively to the service-connected disability or 
disabilities, which in this case is a seizure disorder.  



While the Board notes that the veteran did not hold a valid 
driver's license during this time period as a result of his 
seizure disorder, and that various restrictions were placed 
on his working environment, such as operating machinery and 
working in elevated places, he was attending college during 
this time period on a full-time basis, and found to be able 
to work, without the above restrictions.  Moreover, the 
veteran was not hospitalized for his seizures during this 
time period. 

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history, 
education and treatment for his service-connected disability 
as reflected in the record.  Fleshman v. Brown, 9 Vet. App. 
548, 552-53 (1996).  Accordingly, referral of the veteran's 
claim for consideration of an extraschedular rating is not 
warranted.


Reductions-General Provisions

In order for a rating reduction to be valid, it must have 
been made in observation of the provision of applicable 
regulations.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  In this case, the provisions of 38 C.F.R. §§ 
3.344(c), 4.1, and 4.124a are applicable.

The provisions of 38 C.F.R. § 3.344, concerning stabilization 
of disability evaluations provide that ratings for disorders 
subject to temporary or episodic improvement "will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated."  
In determining the sufficiency of a reduction of an assigned 
rating, the Board looks at "the evidence of record" at the 
time of the rating decision.


That regulation applies only to those disabilities which had 
been continuously rated at a certain level for five years or 
more. 38 C.F.R. § 3.344(c). With respect to disabilities 
which have not been so rated, "reexamination disclosing 
improvement, physical or mental, in these disabilities would 
warrant reduction in rating." Id.


Reduction from 80 Percent to 20 Percent

The December 1997, March 1998, and January 1999 VA 
examinations, upon which the reduction from 80 to 20 percent 
was based show marked improvement of the veteran's seizures 
beginning in December 1997.  At the time of the December 1997 
VA examination, the veteran reported that the myoclonic jerks 
had not been responsive to either Dilantin or Depakote and 
that they had only been largely controlled for the past two 
months when Klonopin had been added to the regimen.  

The examiner noted that the veteran was attending community 
college for office training.  At the time of his March 1998 
VA examination, the veteran reported that he had not had a 
seizure since Klonopin had been added to his drug therapy 
regimen.  Moreover, at the time of the January 1999 VA 
examination, the veteran reported that he had occasional 
myoclonic jerks, 2 to 3 times per month, after being put on 
Depakote, and that since he had been put on Clonazepam in 
December 1997, he had had no further myoclonic jerks.  He 
also noted that he had had no side effects related to his 
antiepileptic drug therapy.  He further stated that he was 
working full-time as the manager of a Taco Bell.  

None of the above examination findings would meet the 
criteria for an 80, 60, or 40 percent evaluation under the 
appropriate diagnostic codes.  The findings made at the time 
of the December 1997, March 1998, and January 1999 VA 
examinations clearly disclosed improvement and justified the 
rating reduction from 80 to 20 percent.





Reduction from 20 Percent to 10 Percent

The June 2000 rating determination, which reduced the 
veteran's disability evaluation from 20 to 10 percent 
beginning September 1, 2000, was based upon the results of 
the above-mentioned examinations and the August 1999 VA 
period of hospitalization for observation, all of which 
showed marked improvement in the veteran's seizures.  

At the time of the August 1999 hospitalization, the veteran 
once again reported having had no seizures since December 
1997.  He further indicated that he had no health problems 
and that he was the director of an art gallery.  The veteran 
also noted that he was able to drive a motor vehicle.  The 
findings made at the time of the December 1997, March 1998, 
January 1999, and August 1999 VA examinations clearly 
disclosed improvement and justified the current rating 
reduction from 20 to 10 percent.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for an 
increased evaluation for seizure disorder during the above 
discussed periods of time.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to a rating in excess of 80 percent for a seizure 
disorder from July 31, 95 to December 31, 1997, is denied.

Restoration of an evaluation in excess of 20 percent for a 
seizure disorder from December 31, 1997, to August 31, 2000 
is denied.

Restoration of an evaluation in excess of 10 percent for a 
seizure disorder from September 1, 2000 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

